Citation Nr: 0721807	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  00-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.

2.  Entitlement to specially adapted housing or a special 
home adaption grant.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1987 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That rating decision, in part, denied 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound.  A 
May 2002 rating decision denied the veteran's claims for 
entitlement to specially adapted housing or a special home 
adaption grant, and automobile and adaptive equipment or 
adaptive equipment only.  Apeals have been properly perfected 
with respect to all of these issues.  Subsequently, the 
veteran has moved to the jurisdiction of the Jackson, 
Mississippi RO.

In May 2003, a hearing was held before Jacqueline E. Monroe 
who is the Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  In February 2007, a second 
hearing was held before Susan S. Toth who is the Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing.  Copies of the transcripts of both hearings are of 
record.

The case was previously before the Board in January 2004, 
when it was remanded for examination of the veteran and 
medical opinions.  Unfortunately, additional development is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Service connection is in effect for eight disabilities.  The 
veteran's three disabilities which are assigned compensable 
disability ratings are:  degenerative disc disease of the 
lumbar spine with radiculopathy at a 60 percent disability 
rating; nerve palsy of the right upper (major) extremity at a 
50 percent disability rating; and, bilateral epiphora at a 20 
percent disability rating.  

The veteran's two primary disabilities are his lumbar disc 
disease and his right arm nerve palsy.  As a result of these, 
the disability picture he presents on casual observation is 
that he is paraplegic, being unable to walk, stand, or use 
his legs as a result of his service-connected low back 
disability, and that he has no use of his right arm and hand.  
As a result, he presents as being confined to a motorized 
wheel chair with little use of his right hand and arm.  
However, multiple examinations by VA and private physicians 
in both California and Mississippi have failed to find any 
physical reason for the severe disability picture presented 
by the veteran.  Nerve conduction and EMG testing of both the 
upper and lower extremities on multiple occasions revealed 
essentially normal results which are not indicative of the 
paralysis exhibited by the veteran.  X-ray and magnetic 
resonance imaging (MRI) examination reveal some degenerative 
disc disease of the lumbar spine, but again nothing severe 
enough to account for the presented paralysis of the legs.  
Interestingly, physical examination on multiple occasions has 
revealed no atrophy of the muscles of the legs or right arm 
which would be expected based on the level of paralysis 
presented by the veteran.  

The veteran's claims for special monthly compensation, 
adapted housing, and adapted automotive equipment hinge upon 
his being confined to a wheel chair and the lack of his 
ability to use of his right hand and arm.  There is such a 
vast gulf between the disability picture presented by the 
veteran and the level of disability which can be accounted 
for by the objective medical evidence of record that 
additional VA examination is necessary to resolve the 
discrepancy.  Specifically, multiple VA examination reports 
indicate that there is possibly a psychiatric component to 
the veteran's apparent paralysis.  Several examiners have 
suggested that a psychiatric examination would help resolve 
the question of the etiology of his paralysis.  Accordingly, 
a psychiatric examination should be conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The Board is also unclear as to whether the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In his February 1998 claim for a total 
disability rating based on individual unemployability, the 
veteran reported that he received or expected to receive 
disability retirement benefits.  However, the form did not 
ask for the source of the benefits so it is not clear if he 
was referring to the source as being the military or SSA.  
However, based upon the severe disability picture presented 
by the veteran it is possible that he is receiving SSA 
benefits.  If so, the evidence in the SSA records may be 
relevant to the questions presented by this appeal  
Accordingly, those records should be requested if they exist.  
The Court has also held, that in the case of a claim for an 
increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

Finally, the Board notes that service connection was granted 
for nerve palsy of the right upper major extremity, and a 50 
percent disability rating was assigned.  The March 2005 
rating decision indicates that this disability rating has 
been reduced to 30 percent, however there is no formal 
adjudication action supporting such a reduction.  Also, the 
veteran's prior award of special monthly compensation at the 
K-1 level for loss of use of a creative organ does not appear 
on recent rating sheets.  Appropriate action must be 
undertaken to ensure that the correct disability ratings and 
special monthly compensation ratings are reflected on the 
most recent rating actions.  



Accordingly, the case is REMANDED for the following action:

1.  Determine if the veteran is receiving 
disability benefits from SSA.  If he is, 
then obtain the administrative decision 
granting benefits and the records relied 
upon in reaching that determination.

2.  The veteran should be afforded a VA 
psychiatric examination.  The examination 
should focus on whether there is a 
psychiatric cause for the veteran's severe 
level of paralysis exhibited by the 
veteran, and which is unsupported by the 
objective physical findings and test 
results.  The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If the examiner 
determines that a psychiatric diagnosis is 
the cause of the veteran's paralysis, then 
it is requested that the examiner offer an 
opinion as to whether any disorder 
diagnosed is related to the veteran's 
active military service or to any service-
connected disability.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.

3.  Following the above, readjudicate 
the veteran's claims.  In this regard, 
ensure that the correct disability 
ratings and special monthly 
compensation ratings are reflected on 
the rating documents.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his attorney should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	JACQUELINE E. MONROE	MARK W. GREENSTREET 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                                         
SUSAN S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

